Appeal from an order of the Supreme *841Court (Hughes, J.), entered July 30, 1991 in Albany County, which partially granted plaintiffs motion for certain pendente lite relief.
In determining whether to award counsel fees in a matrimonial action, we have stated that a court "must examine the circumstances of the case and financial circumstances of each of the parties and then exercise its discretion” and that "each case will be sui generis” (Walsh v Walsh, 92 AD2d 345, 347; see also, DeCabrera v Cabrera-Rosete, 70 NY2d 879). Applying this standard to the facts of the case now before us, we are of the view that the decision of Supreme Court to award counsel fees to plaintiff pendente lite must be upheld. It is evident from the record that defendant’s resources far exceed those of plaintiff (see, Foxx v Foxx, 114 AD2d 605; Walsh v Walsh, supra). In addition, as the court pointed out, defendant has resisted discovery proceedings causing delay and unnecessary litigation expenses (see, Brennen v Brennen, 148 AD2d 487; Davis v Davis, 128 AD2d 470). The fact that plaintiff is employed and has some financial resources of her own is not dispositive (see, Capolino v Capolino, 174 AD2d 825; Koerner v Koerner, 170 AD2d 297).
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the order is affirmed, with costs.